OPINION
Before BOOCHEVER, C. J., and RABI-NO WITZ, CONNOR, BURKE and MATTHEWS, JJ.
PER CURIAM.
Appellant was convicted of assault with a dangerous weapon, in violation of AS ll.-15.220 and sentenced to four years incarceration with two years suspended. He appeals on the grounds that the sentence is excessive and the trial court was inadequately advised as to his alcoholism.
At the time appellant committed the offense he was twenty years old. This is his first felony conviction; however he has a prior misdemeanor assault conviction, two prior convictions for carrying a concealed weapon, and four disorderly conduct convictions.
The offense in question occurred when appellant struck a total stranger in the face with a pool cue and then beat him across the back until he was restrained by others. The victim was injured and required minor plastic surgery. Appellant had apparently mistaken the victim for a person who had taken money from him under false pretenses.
We believe that the sentence is not excessive and that in passing it the trial court was adequately informed. Appellant did not request a psychiatric evaluation before he was sentenced and did not object to the absence of such an evaluation at the time he was sentenced.
AFFIRMED.